Exhibit 10.1

FORM OF PLATFORM AGREEMENT

This Platform Agreement (this “Agreement”), is entered into as of this
            , 2016, by and among Galaxy Plus Fund LLC, a Delaware series limited
liability company (the “Platform”); Gemini Alternative Funds, LLC, a Nebraska
limited liability company (the “Sponsor”); Equinox Frontier Funds, a Delaware
statutory trust (the “Trust”); and Equinox Fund Management, LLC, a Delaware
limited liability company (the “Managing Owner”).

WHEREAS, the Platform is organized in Delaware as a series limited liability
company formed to allow funds and other “feeder” vehicles to allocate all or a
portion of their respective assets to the Platform, and the statutory provisions
of Section 18-215 of the Delaware Limited Liability Company Act relating to
limitations on inter-series liabilities shall apply to the Platform and each
series;

WHEREAS, pursuant to the terms of a sponsor agreement (the “Sponsor Agreement”)
entered into by and between the Platform and the Sponsor, the Platform appointed
the Sponsor as its investment manager to manage the day-to-day operations of the
Platform which includes, without limitation, allocating the assets of each
series of the Platform in which the Trust invests to one or more separate
limited liability companies that will conduct the trading for each series (each,
a “Trading Company”);

WHEREAS, pursuant to the terms of each Trading Company’s operating agreement
(the “Operating Agreement”), the Sponsor is the managing member of the Trading
Company, with full power and authority to manage all of the business and affairs
of the Trading Company, including retaining independent trading managers to
invest and reinvest the assets of the Trading Company (each, a “Trading
Manager”) pursuant to a Trading Agreement among the relevant series of the
Platform, the relevant Trading Company, the Sponsor and the Trading Manager
(each, a “Trading Agreement”);

WHEREAS, the Trust wishes to invest in Class EF Interests of the Platform (the
“Class EF Interests”), and therefore certain Trading Companies, in connection
with its investment and trading operations; and

WHEREAS, the Platform, the Sponsor, the Trust and the Managing Owner wish to
enter into this Agreement in order to set forth the terms and conditions upon
which the Trust will invest in the Platform during the term of this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

1. OBLIGATIONS OF THE SPONSOR.

(a) The Sponsor will adjust the assets of the relevant Trading Company to
reflect any subscriptions, exchanges, or redemptions of Trust units as soon as
reasonably practicable after the Managing Owner notifies the Platform of such
adjustments.



--------------------------------------------------------------------------------

(b) The Sponsor represents and warrants to the Trust and the Managing Owner that
the Sponsor has the authority under the Trading Agreement to override the
trading decisions of the Trading Manager when the Sponsor determines in good
faith that the Trading Manager has violated the trading policies and limitations
agreed to by the Trading Manager. The Sponsor agrees to consult with the
Managing Owner prior to making such determination.

(c) The Sponsor represents that each Trading Manager has agreed in the relevant
Trading Agreement to provide to the Sponsor: (i) the name of and general
description of the Trading Manager; (ii) the Trading Manager’s performance and
related disclosures and statistics with respect to the Trading Program by no
later than the tenth (10th) business day of each month for the preceding month’s
performance and related disclosures and statistics; (iii) the name of and
general description of the trading program utilized by the Trading Manager and
the risk factors and conflicts of interest related thereto; (iv) such other
information as the Sponsor and its designees as they may reasonably request to
comply with applicable law and in connection with any due diligence or other
investigation that may be conducted at any time and from time to time; and (v) a
copy of the Disclosure Document for the Trading Manager and any material
amendments or updates thereto promptly after such amendment or update is made
(collectively, the “Trading Manager Information”). The Sponsor agrees to provide
the Trading Manager Information promptly to the Managing Owner when received
from each Trading Manager. The Sponsor further represents that each Trading
Agreement will (A) authorize the Sponsor, the Trust and the Managing Owner to
use the Trading Manager Information in their regulatory and marketing materials
(including marketing materials for publicly offered securities) and (B) grant
the Sponsor, the Trust and the Managing Owner a royalty-free, non-transferable
license to use the Trading Manager’s name, logo and/or trademarks in such
documentation.

(d) The Sponsor shall give the Trust and the Managing Owner prior written notice
of any proposed material change (as reasonably determined by the relevant
Trading Manager) in the trading program utilized by such Trading Manager, and
the Sponsor shall not accept or deny any such proposed material change without
the consent of the Managing Owner. Such written notice shall be provided by the
Sponsor to the Trust and the Managing Owner within one (1) business day of the
Sponsor’s receipt of the proposed change from the Trading Manager.

(e) The Sponsor shall notify the Managing Owner of any trade error of which it
has received notice from any Trading Manager within one (1) business day of
receiving such notification.

(f) The Sponsor shall promptly notify the Managing Owner in writing upon
receiving notice from a Trading Manager if: (i) any employee of the Trading
Manager directly responsible for the trading decisions made for the relevant
trading Company (each, a “Key Man”) (a) is no longer active in the day-to-day
management of and/or trading decisions for the Trading Company; (b) has given
notice to resign from the Trading Manager; or (c) withdraws more than
twenty-five percent (25%) of the Key Man’s personal investment in any fund or
strategy sponsored by the Trading Manager over a 12-month period (except for the
purpose of paying taxes); (ii) the Trading Manager or a Key Man files for
bankruptcy; (iii) any material claim is brought against the Trading Manager; or
(iv) any investigation/proceedings as to whether the Trading Manager has acted
in a manner which is likely to have a material impact on the Sponsor, the
Trading Company or the Platform.

(g) The Sponsor will promptly notify the Managing Owner of any information
received from a Trading Manager relating to a significant conflict of interest
between the Trading Manager’s obligations under the trading Agreement and other
commitments or business relationships in which the Trading Manager is involved.



--------------------------------------------------------------------------------

(h) The Sponsor will promptly notify the Managing Owner if any trading by a
Trading Company exceeds an applicable speculative limit.

(i) The Sponsor shall notify the Trust and the Managing Owner of the termination
of any Trading Agreement applicable to the Class EF Interests within one
(1) business day of such termination. Furthermore, the Sponsor shall notify the
Trust and the Managing Owner of any deallocation from any Trading Manager
managing assets of the Class EF Interests within one (1) business day of the
deallocation to ensure that the Trust and the Managing Owner are able to make
the appropriate public disclosures to investors associated with the termination
and/or deallocation.

(j) The Sponsor shall notify the Managing Owner of any proposed amendment to any
Trading Agreement relating to Class EF Interests and agrees to consult with the
Managing Owner prior to making any amendments to any Trading Agreement relating
to Class EF Interests.

2. OBLIGATIONS OF THE TRUST. The Trust agrees that with respect to any Trading
Company in which it indirectly invests where the Sponsor has agreed to increase
the maximum leverage factor solely for the Trust, that in the event of a margin
call for such Trading Company the Trust will make an additional capital
contribution to the relevant Class EF Interests within one (1) business day to
cover such margin call. Concurrently, the Sponsor will instruct the relevant
Trading Manager to reduce the maximum leverage level for the relevant Trading
Company in proportion with the capital contribution made by the Trust to ensure
that there is no change in the trading level or relative ownership of the
Trading Company by the Trust.

3. TERM; TERMINATION. This Agreement shall commence on the date hereof and shall
continue in effect for so long as the Trust maintains an investment in the
Platform. The termination of this Agreement shall in no way affect the validity
of this Agreement with respect to any rights or obligations relating to issues
or circumstances that arose prior to such termination.

4. STANDARD OF LIABILITY AND INDEMNITY.

(a) No party to this Agreement shall be liable to any other party for any act or
failure to act unless such act or failure to act constitutes a breach of this
Agreement, negligence or willful misconduct.

(b) Each party to this Agreement (the “Indemnitor”) shall indemnify and hold
harmless the other parties and their principals, managers, members, partners,
directors, officers, shareholders, employees, agents or other applicable
representatives (the “Indemnitee”) from and against any and all losses, claims,
damages, liabilities, costs and expenses (including, but not limited to,
attorneys’ and accountants’ fees and disbursements), judgments and amounts paid
in settlement (collectively, “Losses”), to which such Indemnitee may become
subject based upon, arising out of or otherwise related to the Indemnitor’s
breach of this Agreement, negligence or willful misconduct. For the avoidance of
doubt, the indemnification obligation of any party under this Section 4 shall
solely be the obligation of that party, and no other party shall be responsible
for the actions or failures to act on the party of any other party.
Notwithstanding the above, the Sponsor shall indemnify and hold harmless the
Trust and the Managing Owner from and against any and all Losses, to which the
Trust or the



--------------------------------------------------------------------------------

Managing Owner may become subject to based upon, arising out of or otherwise
related to the negligent conduct of any Trading Manager with respect to Class EF
Interests or the breach of any Trading Agreement by any Trading Manager with
respect to Class EF Interests.

(c) Promptly after receipt of notice of any third-party action, arbitration,
claim, demand, dispute, investigation, lawsuit or other proceeding (each a
“Proceeding”), the Indemnitee shall notify the Indemnitor in writing if a claim
is to be made under this Agreement; provided that the failure to notify the
Indemnitor shall not relieve the Indemnitor from any indemnification liability
imposed by this Section 4, or from any obligation or liability which it may have
to the Indemnitee otherwise than under this Section 4, except and only to the
extent that the Indemnitee’s failure to give such notice actually and materially
prejudices the rights of the Indemnitor.

(i) The Indemnitor shall be entitled to participate in the defense of any
Proceeding and to assume the defense thereof with the assistance of counsel
reasonably satisfactory to the Indemnitee if it provides notice of such
assumption within fifteen (15) business days after learning of such claim.

(ii) The Indemnitee shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the Indemnitee’s own expense unless
(A) the Indemnitor fails to assume the defense as provided in clause (i) above,
(B) otherwise agreed by the Indemnitor and Indemnitee, or (C) the named parties
to the Proceeding (including any impleaded parties) include both the Indemnitor
and the Indemnitee, and the Indemnitee determines that representation of both
parties by the same counsel creates a conflict of interest. Notwithstanding the
foregoing, the parties agree that under no circumstance shall the Indemnitor be
liable for legal fees or other expenses of more than one separate firm of
attorneys for the Indemnitee, which firm shall be designated in writing by the
Indemnitee.

(iii) The Indemnitee shall reasonably cooperate with the Indemnitor in
connection with any Proceeding and shall make all personnel, books and records
relevant to the Proceeding available to the Indemnitor and grant such
authorizations or powers of attorney to the agents, representatives and counsel
of the Indemnitor as the Indemnitor may reasonably request in connection with
the defense of any such Proceeding.

(d) An Indemnitor shall not (i) settle any Proceeding under this Section 4
without the prior written consent of the Indemnitee, which consent shall not be
unreasonably withheld or delayed, and (ii) shall not be liable under this
Section 4 for any settlement of any Proceeding effected without its consent,
which consent shall not be unreasonably withheld or delayed.

(e) The provisions of this Section 4 shall survive termination of this
Agreement.

The foregoing provisions for indemnification shall be in addition to, and shall
in no respect limit or restrict, any other remedies which may be available to a
party under this Agreement, at law, in equity or otherwise in connection with
any breach of this Agreement.

5. CONFIDENTIALITY. Each party acknowledges and agrees that during the course of
their association with one another, each party may receive and have access to
certain information, data, notes, analyses, records, and materials of the other
party, including, without limitation, information concerning the other party’s
business affairs, the Sponsor’s, the Fund’s and the Trading Company’s management
arrangement with the Trading Managers and investment strategies, and all
information regarding the Managing Owner, the Trust, Trading



--------------------------------------------------------------------------------

Managers, the Trading Companies and the Platform (collectively, the
“Confidential Information”). The term Confidential Information does not include
information which (a) was or becomes generally available to the public other
than as a result of a disclosure by the receiving party or its representatives
in violation hereof, (b) was or becomes available to the receiving party on a
non-confidential basis prior to its disclosure by the disclosing party or its
representatives or agents to the receiving party or its representatives,
(c) becomes available to the receiving party or its representatives on a
non-confidential basis from a source other than the disclosing party or its
representatives or agents, provided that such source is not known to the
receiving party to be bound by a confidentiality agreement with the disclosing
party or its representatives or agents or otherwise prohibited from transmitting
the information to the receiving party or its representatives by a contractual,
legal or fiduciary obligation, or (d) is independently developed by the
receiving party or on its behalf, provided that such development was by the
receiving party or on the receiving party’s behalf without the use of, or any
reference to, the Confidential Information. None of the parties shall disclose
to third parties or use any other party’s Confidential Information without such
other party’s prior written consent, except as otherwise contemplated herein or
as required by Applicable Law, a court of competent jurisdiction or any
regulatory or self-regulatory organization, or as necessary to carry out its
duties pursuant to this Agreement.

6. COMPLETE AGREEMENT. This Agreement constitutes the entire agreement between
the parties with respect to the matters contemplated herein and supersede all
negotiations, representations, warranties and agreements entered into prior to
the date hereof with respect to the subject matter hereof.

7. ASSIGNMENT. This Agreement may not be assigned without the prior written
consent of the parties.

8. AMENDMENT. Except as otherwise provided herein, this Agreement may not be
amended except by the written agreement of the parties.

9. NO WAIVER; REMEDIES. No failure or delay by a party to this Agreement in
exercising any right, power, privilege or remedy hereunder and no course of
dealing between the parties to this Agreement shall impair or operate as a
waiver thereof in whole or in part. No single or partial exercise of any right,
power, privilege or remedy hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power, privilege or remedy
hereunder. The rights, powers, privileges and remedies provided herein are
cumulative and not exclusive of any rights, powers, privileges or remedies which
a party to this Agreement would otherwise have. Nothing contained herein shall
be deemed a waiver of any right available to a party to bring a cause of action
for any violation of applicable United States securities and commodities laws.

10. SUCCESSORS. This Agreement shall be binding upon and inure to the benefit of
the parties hereto, the persons indemnified hereunder and their respective
permitted successors and assigns. The terms “successors” and “assigns” shall not
include any purchasers, as such, of equity interests in the Trust.

11. NOTICES. All notices required or desired to be delivered under this
Agreement shall, except as otherwise provided herein, be delivered personally,
by facsimile, email communication, by registered or certified mail, postage
prepaid, return receipt requested, or recognized overnight courier service as
follows:



--------------------------------------------------------------------------------

        If to the Platform:    Galaxy Plus Fund LLC    c/o Gemini Alternative
Funds, LLC]    209 W. Jackson Boulevard, Suite 804    Chicago, IL 60604
        If to the Sponsor:    Gemini Alternative Funds, LLC    209 W. Jackson,
Suite #804    Chicago, IL 60606    Attn: David Young, President    Telephone:
(631) 470-2779    Email: David.Young@geminialt.com
        If to the Managing Owner:   Equinox Fund Management, LLC    1775 Sherman
Street, Suite 2010    Denver, CO 080203    Attn: General Counsel    (303) 991 –
6767    Email: pliu@equinoxllc.com

All notices required or permitted under this Agreement which are addressed as
provided in this Section, if delivered personally, faxed or emailed, shall be
effective upon delivery; if delivered by recognized overnight courier, shall be
effective one day after deposit with such courier, delivery charges prepaid; and
if delivered by certified mail, shall be effective five (5) days after deposit
in the United States mail, postage prepaid. A party may, from time to time,
change its address for the purpose of notices to that party by a similar notice
specifying a new address, but no such change shall be deemed to have been given
until it is actually received by the other party.

12. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to any
principles of conflict of laws that would result in the application of the
substantive laws of any other jurisdiction.

13. CONSENT TO JURISDICTION. The parties agree that any dispute arising out of
this Agreement shall be resolved within the City of New York, State of New York.
Accordingly, each of the parties (a) submits to the exclusive jurisdiction of
the federal and state courts located in the City of New York, State of New York,
(b) agrees that any action or proceeding brought by a party to enforce any right
to assert any claim in connection with this Agreement shall be commenced within
the City of New York, State of New York, and (c) waives any objection that it
may have at any time to the laying of venue of any dispute brought in any such
court, any claim that such dispute has been brought in an inconvenient forum,
and any right to object, with respect to such dispute, that such court does not
have jurisdiction over such party.

14. NO LIABILITY OF INVESTORS IN THE TRUST. The Sponsor and the Platform
acknowledge and agree that the obligations of the Trust and/or Managing Owner
set forth herein are not binding upon any of the owners of equity interests of
the Trust individually, but rather, are binding only upon the assets and
property of the Trust, and to the extent provided herein, upon the assets and
property of the Managing Owner.

15. THIRD-PARTY RIGHTS. The Sponsor agrees that in the event of any
circumstances under which the Trust or the Managing Owner or their affiliates
are damaged monetarily or otherwise due to the action or failure to act on the
part of a Trading Manager, the Sponsor shall



--------------------------------------------------------------------------------

take all commercially reasonable steps to pursue any rights that Sponsor has
with respect to such Trading Manager under the relevant Trading Agreement for
the benefit of the Trust, the Managing Owner or their affiliates and shall
consult with the Trust, the Managing Owner and their affiliates prior to taking
such action.

16. SEVERABILITY. If any provision of this Agreement, or the application of any
provision to any person or circumstance, shall be held to be inconsistent with
any present or future law, ruling, rule, or regulation of any court or
governmental, regulatory or self-regulatory authority having jurisdiction over
the subject matter hereof, such provision shall be deemed to be rescinded or
modified in accordance with such law, ruling, rule, or regulation, and the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it shall be held inconsistent, shall
not be affected thereby.

17. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

18. HEADINGS. Headings to sections and subsections in this Agreement are for the
convenience of the parties only and are not intended to affect the meaning or
interpretation hereof.

19. SERIES DISCLAIMER. The parties acknowledge and agree that the Trust is
organized in series pursuant to Sections 3804(a) and 3806(b)(2) of the Delaware
Statutory Trust Act. As such, the debts, liabilities, obligations and expenses
incurred, contracted for or otherwise existing with respect to each series of
the Trust shall be enforceable against the assets of such series of the Trust
only, and not against the assets of the Trust generally or the assets of any
other series of the Trust or against the Trustee of the Trust. There may be
several series of the Trust created pursuant to the Declaration of Trust and
Trust Agreement of the Trust. The parties further acknowledge and agree that the
Platform is organized in series pursuant to Section 18-215 of the Delaware
Limited Liability Company Act. As such, the debts, liabilities, obligations and
expenses incurred, contracted for or otherwise existing with respect to each
series of the Platform shall be enforceable against the assets of such series of
the Platform only, and not against the assets of the Platform generally or the
assets of any other series of the Platform or against the managing member of the
Platform. There may be several series of the Platform created pursuant to the
Limited Liability Company Agreement of the Platform.

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

GALAXY PLUS FUND LLC By: Gemini Alternative Funds, LLC, its Sponsor By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

GEMINI ALTERNATIVE FUNDS, LLC By:  

 

Name:   Title:   EQUINOX FRONTIER FUNDS By:  

 

Name:   Title:   EQUINOX FUND MANAGEMENT, LLC Managing Owner of Equinox Frontier
Funds By:  

 

Name:   Title:  